Citation Nr: 1527120	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-08 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right hand laceration.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the Veteran's appeal had originally included the issue of entitlement to an increased evaluation for left knee degenerative joint disease.  However, the Veteran did not submit a substantive appeal for that particular issue following the issuance of the March 2012 statement of the case.  In fact, the Veteran specifically limited his appeal to the service connection issue in his April 2012 VA Form 9. See 38 C.F.R. § 20.202.  Accordingly, the issue of entitlement to service connection for an increased evaluation for left knee degenerative joint disease no longer remains in appellate status, and no further consideration is required.

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

In May 2015 written, the Veteran indicated that he wanted to withdraw his appeal


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In May 2015, the Veteran indicated that he wished to withdraw his appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and it is dismissed.


ORDER
The appeal is dismissed.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


